DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 06/14/2022 have been entered. Applicant amendments overcome the previous objections and 112(b) rejections set forth in the Office Action mailed 03/15/2022. The objection and 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-14 remain pending in the application, with claims 1-10 being examined and claims 11-14 remaining withdrawn pursuant to the election filed 02/24/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/638,350, 16/637,969, 16/638,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A) in view of Cate (US-2014/0178978-A1).
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4):
It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3.   
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals, the sample injection unit (311a) being located on a top layer (upper plate 311) of the rotatable platform (310) ([0086], [0088], Figure 4); 
[0086] states that port 311a is formed in platform 310 (rotatable platform) and is capable of injecting the sample into first chamber 313a, where it is seen in Figure 4 that the port 311a is formed on the upper plate 311. Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals.
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0088], [0090], Figure 4);  
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a to inject sample into multiple chambers 313a ([0086]).
wherein the device is configured to move the respective fluid samples from the respective sample injection unit (311a) to the respective microfluidic siphon channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, and 
[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit
[0102] states that the reaction region 321 on the strip 320 (detection unit) may be one of an antibody, enzyme, protein, or nucleic acid, where the signal generated may be one of color or fluorescence due to interaction with heavy metals. It is understood that antibodies, enzymes, proteins, or nucleic acids are organic substances. It is understood that this is a qualitative analysis as the signal generated is either color or fluorescence. 
Cho does teach where the detection unit (320) coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample, as [0102] states that the reaction region 321 on absorber 320 (detection unit) may include an enzyme, protein, or nucleic acid to detect substances such as heavy metals in a sample to produce a reaction that produces a color or fluorescence. However, from Figure 4 of Cho it is unclear how the absorbers 320 (detection unit) are arranged on the rotatable platform 310, where it appears that the absorber 320 is held on the upper plate 311. 
An alternative embodiment of Cho seen in Figure 3 shows there is an upper plate 211 and lower plate 213, where [0080] states that the absorber 220 is drawn between the upper plate 211 and lower plate 213. 
It would have been obvious to one skilled in the art to modify the absorbers seen in Figure 4 of Cho such that they are placed in between the upper and lower plates seen in Figure 4 similar to as they appear in Figure 3 of Cho because Cho teaches that it is possible for the absorbers to be sandwiched between upper and lower plates (Cho; [0080]). 
Examiner further finds that the prior art contained a device/method/product (i.e., rotatable platform with absorbers) which differed from the claimed device by the substitution of component(s) (i.e., absorbers on the upper plate) with other component(s) (i.e., absorbers sandwiched between upper and lower plates), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., absorber location), and the results of the substitution (i.e., absorbers absorbing sample and developing a color change) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the absorber location seen in Figure 4 of Cho with the absorber location seen in Figure 3 of Cho, since the result would have been predictable.
As such, it is understood that the absorbers 320 seen in Figure 4 of Cho will now instead be sandwiched between the upper plate 311 and lower plate 313 similar to the arrangement seen in Figure 3 of Cho. 
Modified Cho does not teach a ruler configured to measure a color developed distance of the color development reaction, the ruler being located on the bottom layer of the rotatable platform. 
In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify modified Cho such that it has the measuring scale imprinted on the lower plate as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]).
It is understood that as Cate teaches where the measuring scale 22 is imprinted on the surface of the assembled device, where it is understood that the device 10 of Cate has two surfaces, top impervious surface 26 and impervious layer 28 (Cate; [0024], ]0025], Figure 1C). As such it is understood that the measuring scale 22 could be printed on either the top liquid impervious surface 26 as exemplified in [0025] and Figure 2B of Cate, or it may be printed on the impervious layer 28, which is understood to be a bottom impervious layer. 
It has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the scale will still indicate color distance and will still be viewable whether it is on the top surface or the bottom surface of Cho, as the upper and lower plates of Cho may be made of plastic, silicon, or glass where glass is understood to be transparent (Cho; [0009]). The benefits of this modification includes measuring the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
	Regarding claim 2, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein each detection unit (320) comprises a respective development area (reaction region 321) coated with the organic substance configured to produce a color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed and a respective reservoir area (second chamber 313b) connecting the respective microfluidic channel (331a) with the respective development area (321), wherein each reservoir area (313b) is provided in the one end of the respective detection unit (320) and the respective microfluidic siphon channel (331a) is connected to a side of the reservoir area (313b) of the respective detection unit (320) (Cho; [0102], [0103], Figure 4). 
It is stated by [0102] of Cho that the reaction region 321 is on the absorber 320, and may be any one of an antibody, enzyme, protein, or nucleic acid, all understood to be organic substances. 
Regarding claim 3, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4): 
It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3.  
a sample injection unit (port 311a and first chamber 313a) configured to receive an injection of a respective fluid sample containing heavy metals, the sample injection unit (311a and 313a) including a space configured to receive the respective fluid sample and an opening configured to receive the injection of the respective fluid sample ([0086], Figure 4); 
[0086] states that port 311a is formed in platform 310 (rotatable platform) and is capable of injecting the sample into first chamber 313a. Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 
The instant specification on page 14 lines 10-20 and Figure 1B describes the sample injection unit, where it is understood that the sample injection unit 100 has an opening 100a where fluid is injected and a space for the fluid to be held. In Cho, 311a denotes a port where sample is introduced, and is therefore an opening. Cho also describes a first chamber 313a which is understood to be a space to hold injected sample. Therefore, it is understood that together the port 311a and first chamber 313a of Cho forms a sample injection unit. For examination, when referring to the sample injection unit, reference numbers 311a and 313a will be used.
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a and 313a) and one end of a detection unit (absorber 320) ([0088], [0090], Figure 4); 
the detection unit (320) coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample; and 
[0102] states that the reaction region 321 that is on absorber 320 may include antibody, an enzyme, a protein, or a nucleic acid to detect substances such as heavy metals in a sample to produce a reaction that can produce a color or fluorescence. It is understood that these are organic substances that cause a color development with heavy metals. 
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a to inject sample into multiple chambers 313a ([0086]). 
wherein the sample injection unit (311a and 313a) includes a blocking unit configured to prevent the respective fluid sample from flowing directly into the microfluidic siphon channel (331a),
	The sample injection unit is made up of port 311a and first chamber 313a, where port 311a is an opening and first chamber 313a is a space configured to receive the respective fluid sample. It is seen in Figure 4 of Cho that first chamber 313a has sidewalls that extend downward into the lower plate 313. It is understood that the sidewalls are a blocking unit that prevent fluid sample from directly flowing into the microfluidic channel 331a (microfluidic siphon channel) as fluid will be held below the opening to the microfluidic channel 331a.  
wherein the device is configured to move the respective fluid samples from the respective sample injection unit (311a and 313a) to the respective microfluidic siphon channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, and 
[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit 
[0102] states that the reaction region 321 on the strip 320 (detection unit) may be one of an antibody, enzyme, protein, or nucleic acid, where the signal generated may be one of color or fluorescence due to interaction with heavy metals. It is understood that antibodies, enzymes, proteins, or nucleic acids are organic substances. It is understood that this is a qualitative analysis as the signal generated is either color or fluorescence. 
Cho does not teach a ruler configured to measure a color developed distance of the color development reaction, 
and the device is configured to provide a quantitative analysis of the fluid samples through measurement of the respective color developed distances
In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify Cho such that it has the measuring scale as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
Regarding claim 4, modified Cho teaches the device according to claim 2. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by:
a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic siphon channel (331a);
a second rotation of the rotatable platform (310) so that the fluid sample moved to each respective microfluidic channel (331a) is moved to the respective reservoir area (313b); and 
stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the respective detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 4. 
	Regarding claim 5, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein each microfluidic siphon channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310). 
It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
Regarding claim 6, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 6.
	Regarding claim 7, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein the rotatable platform (310) is a circular disk having a diameter of 12 cm to 20 cm.  
	[0111] of Cho states that the absorber is cut to a size of 45 mm x 3 mm. It is understood from Figures 2-3 that the absorbers will be placed in a radial formation around the disk. As such there will be two absorbers directly across from one another. Therefore, the diameter of the disk as a whole will be at minimum 90 mm, or 9 cm. In viewing Figures 2-3, it can be seen that the absorbers across from one another have a central region as well as an area at the edge of the disk beyond the absorbers. It is therefore understood that the diameter of the disk may be between 12 cm to 20 cm. 
	Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
	Regarding claim 8, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein each detection unit is made of paper. 
	It is stated by [0101] of Cho that absorber 220 can be made of paper. It is understood that the absorber 320 of Cho as seen in Figure 4 will be made out of the same material as the absorber 220 as seen in Figure 3. 
Regarding claim 9, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
Note: [0102] of Cho states that certain substances that can be detected include heavy metals. 

Claim 9 is alternatively rejected and claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A), and Cate (US-2014/0178978-A1), in further view of Rupp (US-2003/0203495-A1). 
Regarding claim 9, if it is determined that modified Cho does not teach wherein the heavy metals included in each of the fluid samples comprise Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+, in the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
	Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
Regarding claim 10, modified Cho teaches the device according to claim 9. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 9 supra.

Response to Arguments
Applicant’s arguments, see page 7, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of translated Cho (KR-2013/000009-A) and Cate (US-2014/0178978-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796